

116 HR 2105 IH: Wildlife and Hunting Heritage Conservation Advisory Committee Act of 2019
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2105IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Mr. Latta (for himself, Mr. Cole, Mr. Collins of New York, Mr. Johnson of Ohio, Mr. Kelly of Mississippi, Mr. Ryan, and Mr. Austin Scott of Georgia) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the Wildlife and Hunting Heritage Conservation Advisory Committee to advise the
			 Secretaries of the Interior and Agriculture on wildlife and habitat
			 conservation, hunting, recreational shooting, and for other purposes.
	
 1.Short titleThis Act may be cited as the Wildlife and Hunting Heritage Conservation Advisory Committee Act of 2019. 2.Wildlife and Hunting Heritage Conservation Advisory Committee (a)In generalThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
				
					10.Wildlife and Hunting Heritage Conservation Advisory Committee
 (a)EstablishmentThere is hereby established the Wildlife and Hunting Heritage Conservation Advisory Committee (in this section referred to as the Advisory Committee) to advise the Secretaries of the Interior and Agriculture (in this section referred to as the Secretaries) on wildlife and habitat conservation, hunting, and recreational shooting.
 (b)Duties of the Advisory CommitteeThe Advisory Committee shall advise the Secretaries with regard to— (1)implementation of Executive Order 13443, entitled Facilitation of Hunting Heritage and Wildlife Conservation, signed on January 1, 2008, which directs Federal agencies to facilitate the expansion and enhancement of hunting opportunities and the management of game species and their habitat;
 (2)policies or programs to conserve and restore wetlands, agricultural lands, grasslands, forest, and rangeland habitats;
 (3)policies or programs to promote opportunities and access to hunting and shooting sports on Federal lands;
 (4)policies or programs to recruit and retain new hunters and shooters; (5)policies or programs that increase public awareness of the importance of wildlife conservation and the social and economic benefits of recreational hunting and shooting; and
 (6)policies or programs that encourage coordination among the public, the hunting and shooting sports community, wildlife conservation groups, and States, Tribes, and the Federal Government.
							(c)Membership
							(1)Appointment
 (A)In generalThe Advisory Committee shall consist of 7 ex officio members and no more than 16 discretionary members.
 (B)Ex officio membersThe ex officio members are— (i)the Director of the United States Fish and Wildlife Service or an individual designated by the Director;
 (ii)the Director of the Bureau of Land Management or an individual designated by the Director; (iii)the Director of the National Park Service or an individual designated by the Director;
 (iv)the Chief of the Forest Service or an individual designated by the Chief; (v)the Chief of the Natural Resources Conservation Service or an individual designated by the Chief;
 (vi)the Administrator of the Farm Service Agency or an individual designated by the Administrator; and (vii)the Executive Director of the Association of Fish and Wildlife Agencies.
 (C)Discretionary membersThe Secretaries shall jointly appoint at least one discretionary member from each of the following: (i)State fish and wildlife agencies.
 (ii)Game bird hunting organizations. (iii)Wildlife conservation organizations.
 (iv)Big game hunting organizations. (v)The tourism, outfitter, or guiding industry.
 (vi)The firearms or ammunition manufacturing industry. (vii)The hunting or shooting equipment retail industry.
 (viii)Tribal resource management organizations. (ix)The agriculture industry.
 (x)The ranching industry. (xi)Waterfowl hunting organizations.
 (D)EligibilityThe Secretaries may not appoint an individual as a member of the Advisory Committee unless the Secretaries determine that such individual, and the organization such individual represents, actively supports and promotes sustainable-use hunting, wildlife conservation, and recreational shooting.
								(2)Terms
 (A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a term of 4 years. Members shall not be appointed for more than 3 terms.
 (B)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the members first appointed— (i)6 members shall be appointed for a term of 4 years;
 (ii)5 members shall be appointed for a term of 3 years; and (iii)5 members shall be appointed for a term of 2 years.
 (3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as an officer or employee of the Federal Government.
							(4)Vacancy and removal
 (A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original appointment was made.
 (B)RemovalDiscretionary members of the Advisory Committee shall serve at the pleasure of the Secretaries. The Secretaries may jointly remove such members at any time for good cause.
 (5)Continuation of serviceEach discretionary member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed.
 (6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries, jointly, from among the members of the Advisory Committee. An individual may not be appointed as Chairperson for more than 2 terms.
 (7)Pay and expensesMembers of the Advisory Committee shall serve without pay for such service, but each member of the Advisory Committee may be reimbursed for travel and lodging incurred through attending any meeting of the Advisory Committee or any other meeting of members approved for reimbursement by the Advisory Committee in the same amounts and under the same conditions as Federal employees (in accordance with section 5703 of title 5, United States Code).
							(8)Meetings
 (A)In generalThe Advisory Committee shall meet at the call of the Secretaries, the chairperson, or a majority of the members, but not less frequently than twice annually.
 (B)Open meetingsEach meeting of the Advisory Committee shall be open to the public. (C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register and be submitted to trade publications and publications of general circulation.
 (D)Workgroups and SubgroupsThe Advisory Committee may establish such workgroups or subgroups as it considers necessary for the purpose of compiling information or conducting research. However, such workgroups may not conduct business without the direction of the Advisory Committee and must report in full to the Advisory Committee.
 (9)QuorumNine members of the Advisory Committee shall constitute a quorum. (d)ExpensesThe expenses of the Advisory Committee that the Secretaries determine to be reasonable and appropriate shall be paid by the Secretaries.
 (e)Administrative support, technical services, and adviceThe Secretaries shall jointly appoint a Federal officer to provide to the Advisory Committee the administrative support, technical services, and advice that the Secretaries determine to be reasonable and appropriate to carry out this Act.
						(f)Annual Report
 (1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the Secretaries, the Committee on Natural Resources and the Committee on Agriculture of the House of Representatives, and the Committee on Energy and Natural Resources and the Committee on Agriculture, Nutrition, and Forestry of the Senate. If circumstances arise in which the Advisory Committee cannot meet the September 30 deadline in any year, the Secretaries shall advise the Chair of each such Committee of the reasons for such delay and the date on which the submission of the report is anticipated.
 (2)ContentsThe report required by paragraph (1) shall describe— (A)the activities of the Advisory Committee during the preceding year;
 (B)the reports and recommendations made by the Advisory Committee to the Secretaries during the preceding year; and
 (C)an accounting of actions taken by the Secretaries as a result of the recommendations. (g)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) does not apply with respect to the Advisory Committee..
 (b)Continuance and abolishment of existing Wildlife and Hunting Heritage Conservation CouncilThe Wildlife and Hunting Heritage Conservation Council established pursuant to section 441 of the Revised Statutes (43 U.S.C. 1457), section 2 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742a), and other Acts applicable to specific bureaus of the Department of the Interior—
 (1)shall continue until the date of the first meeting of the Wildlife and Hunting Heritage Conservation Advisory Committee established by the amendment made by subsection (a); and
 (2)is hereby abolished effective on that date. 